OPINION OF THE COURT
PER CURIAM:
Appellant, after waiving a jury trial, was tried in the Court of Common Pleas, Philadelphia County, and was found guilty of murder in the third degree and possession of an instrument of crime. Post-verdict motions were heard and denied and appellant was sentenced. In appealing the trial court’s judgment of murder in the third degree, appellant seeks a new trial.
Appellant raises two issues in this appeal: 1) that the trial court erred in not disregarding the testimony of two of the Commonwealth’s witnesses who, appellant claims, were incapable of accurately observing the crime in question; and 2) that the trial court erred in not requiring the Commonwealth to introduce appellant’s confession at trial. Appellant’s first contention is without merit and appellant’s *618second contention has been waived because the issue was not raised at trial.
Judgment of sentence affirmed.